DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fond et al. US 5,649,472 in view of Prefontaine US 2015/0110935.
Regarding claim 1, Fond discloses a method for the preparation of a brewed beverage in a beverage preparation machine from a capsule (sachet 1) containing beverage ingredients (ground coffee 3) by feeding water to the capsule through a first wall (upper surface) of the capsule.  Since hot water is supplied it is obvious that a water pump would necessarily have to be present in the machine and under the control of a control unit.  The brewed beverage is extracted through a second wall (lower surface) of the capsule, the pressure being built up inside the capsule as a result of the water being fed said method comprising feeding a first volume of water (water . . . introduced into . . . 4 bar) (col. 3, paragraph 6) in the capsule containing beverage ingredients in dry state for prewetting the beverage ingredients (wet it uniformly through its volume) (col. 5, paragraph 7) in the capsule before the brewed beverage is extracted from the second wall (lower surface) of the capsule, then feeding a second volume of water (coffee is extracted at a pressure of . . . 20 bar) (col. 4, paragraph 3) in the capsule to have said beverage extracted from the second wall (lower surface) of the capsule (col. 2, paragraph 5 – col. 5, paragraph 7).  
Claim 1 differs from Fond, if at all, in the feeding of the first volume being controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase of water pressure and the feeding of the second water volume is controlled to start immediately and without flow interruption after the feeding of the first water volume and is controlled to increase the water pressure until at least one pressure of extraction after a second ramp-up phase of pressure which is controlled to be steeper than the first ramp-up phase of the water pressure.
Prefontaine discloses a method for the preparation of a beverage in a beverage preparation machine from a portafilter (110) containing beverage ingredients (coffee grounds) by feeding water to the portafilter through a first portafilter side, i.e. a top of the portafilter by a water pump (226/526) of the machine under the control of a control unit, (208/508) with the brewed beverage being extracted through a second portafilter side (bottom) of the portafilter, and the pressure being built up inside the portafilter as a result of the water being fed which comprises feeding a first volume of water (704) in the portafilter containing beverage ingredients in dry state for prewetting the beverage ingredients in the capsule before beverage is extracted from the second side of the portafilter, and a second volume of water (708) is fed in the portafilter to have beverage extracted from said second side of the portafilter.  The feeding of the first volume is controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase (P1t0) of water pressure; and wherein the feeding of the second water volume is controlled to start immediately and without flow interruption after the feeding of the first water volume and is controlled to increase the water pressure until at least one pressure of extraction after a second ramp-up phase of pressure (P2) which is controlled to be steeper than the first ramp-up phase of the water pressure (paragraph 106 – 120 and fig. 2, 5, 7, and fig. 8 reference sign 802, 806).  
Prefontaine is feeding a first volume of water being controlled at, at least one flow rate value that provides a continuous increase of the water pressure from the pump in a first ramp-up phase of water pressure and feeding a second water volume controlled to start immediately and without flow interruption after the feeding of the first water volume and controlled to increase the water pressure until at least one pressure of extraction after a second ramp-up phase of pressure which is controlled to be steeper than the first ramp-up phase of said pressure in order to greatly increase the quality and complexity of the taste profile of the beverage.  To therefore modify Fond and feed first and second volumes of water as taught by Prefontaine would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claim 2, Fond in view of Prefontaine discloses the at least one flow rate value of the water pump would be regulated for feeding of the first volume of water until a predetermined flow time or predetermined water volume is reached or a predetermined pressure set point lower than the extraction pressure is reached (‘935, paragraph [0069] and fig. 8).
Regarding claims 3 and 4, Fond in view of Prefontaine discloses the feeding of the first volume of water would be controlled by a predetermined powering of the water pump during a predetermined time (function of time or flow volume) (‘935, paragraph [0091]).  Further regarding claim 4, the recited first flow rates and time in seconds would result in a first volume of a minimum of 4.16 ml and a maximum of 33.3 ml of water in the capsule.  Fond in view of Prefontaine disclose the first volume of water delivered at a first flow rate would be variable (paragraph [0109]).  Since the purpose of the first volume of water is to pre-wet the beverage ingredient it is seen that the particular flow rate, that is, in milliliters per minute for a given time in seconds, one would choose to employ would be based on multiple factors.  These would include variables such as capsule volume size, the amount of a beverage ingredient contained within the capsule volume, the coarseness of the particles of the beverage ingredient, the degree of pre-wetting desired, and/or the rate at which one would desire the pre-wetting to occur.  Which is to say that the rate at which the first volume of water would be fed into the capsule would be a result effective variable which the ordinarily skilled artisan would commonly and routinely optimize.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of flow rates the optimum combination of flow rates and volumes would be based on known factors.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of proportions, in this case the claimed flow rate, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Regarding claims 5 and 16, Fond in view of Prefontaine disclose the water pressure of the water pump would be regulated for the feeding of the second volume of water to match at least one pressure set point (‘935, paragraph [0058], [0042]).
Regarding claim 6, Fond in view of Prefontaine disclose the second volume of water would be fed until a targeted volume of beverage is extracted (until it is determined that the extraction is complete) (‘935, paragraph [00127]).
Regarding claims 7 and 21, Fond in view of Prefontaine disclose the second volume of water would be controlled to be started before an opening pressure for opening the second wall of the capsule is reached (not enough pressure to force the water through the grounds to produce properly extracted espresso) (‘935, paragraph [0067]).  Further regarding claim 21, Fond in view of Prefontaine discloses at least one pressure of extraction after the second ramp up phase of pressure is sufficiently high such that the opening is obtained (the openings of the lower wall of the sachet are the result of deformation to breaking point, but only under the effect of and after pressurization by water) (col. 9, ln 34 – 36).
Regarding claim 8, Fond in view of Prefontaine disclose the water pressure would be measured by a sensor which would obviously include the second volume (‘935. Paragraph [0111]).
Regarding claim 9, Fond in view of Prefontaine disclose the water pressure would be regulated at a pressure set point of the second ramp up phase of between 8 and 20 bar (during a fifth stage, which is the second ramp up phase of Fond) (‘472, col. 4, paragraph 3) (the pressure increases from value of P1 to an increased value of P2) (‘935, paragraph [0125], [0094]). 
Regarding claim 10, Fond in view of Prefontaine disclose the flow rate would be determined by measuring a flow meter (‘935, paragraph [0109]).
Regarding claim 11, note that because claim 10 is in the form of a Markush group, and Fond in view of Prefontaine teaches the flow rate would be determined by measuring a flow meter, it is not required that Fond in view of Prefontaine meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 17, Fond in view of Prefontaine disclose the pressure of the water pump for feeding of the second volume of water is regulated by matching at least one pressure set point (the average pressure may transition to a second average pressure) (paragraph [0109]).
Regarding claims 18 and 19 Fond in view of Prefontaine disclose the pressure would be regulated at a pressure of between 8 and 20 bar (the coffee is extracted at a pressure to 20 bar) (‘472, col. 1, paragraph 7) (‘935, paragraph [0094]).
Regarding claim 20, Fond in view of Prefontaine disclose the feeding of the first water volume is regulated by flow rate (the lower pressure associated with the pre-brew phase allows the water to pre-wet and/or saturate the grounds SLOWLY, but it is not enough pressure to force the water through the grounds) (‘935, paragraph [0067]) and the feeding of the second water volume is regulated by, i.e. a function of pressure, and no longer a flow rate as clearly shown in figure 8 of Prefontaine where pressure profile demonstrates a step function indicating where the second water volume instantaneously transitions from the first volume, prewetting phase to the extraction phase which is a function of pressure (‘935, paragraph 125).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fond et al. US 5,649,472 in view of Prefontaine US 2015/0110935 in view of One of Six.
Claim 12, differs from Fond in view of Prefontaine in the capsule type being able to be identified by the beverage preparation machine.  One of Six discloses that it was old and well established to provide a beverage preparation machine and associated capsules with an identifier that can be identified by said machine.  One of six discloses that by providing capsules of the type that can be identified by the beverage preparation machine brewing parameters such as water, temperature, time, as well as other parameters can allow said machine to make consistent quality beverages from cup to cup which is applicant’s reason for doing so as well (page 1, paragraph 2, page 3, Observations).  To therefore modify Fond in view of Prefontaine and have the capsule type identified by the beverage preparation machine as taught by One of Six would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully and carefully considered but they are not found persuasive.
Regarding claim 1, applicant urges that Fond does not disclose the feeding of a first volume of water at a continuous flow rate in a ramp up phase or a second volume of water controlled to increase water pressure until a pressure of extraction is reached because Fond does not disclose a duration of time with respect to the pre-moistening and the extraction steps.  This urging is not deemed persuasive.
In order for there to be a period of pre-moistening, that is a step to allow the beverage ingredient to be absorb water prior to extraction, there would have to be a ramp-up period or extraction would start immediately with no pre-moistening period.  Fond further illustrates the pre-moistening to be a separate step by providing the possibility of an optional pause (col. 3, ln 50 – 53) prior to increasing the pressure, which would necessarily be indicative of the feeding of a second water volume, for extraction of said ingredient with or without said pause.  With respect to a specific time involved in the first and second ramp up phases it is also noted that applicant’s claims do not recite any specific duration of time for either the first or second ramp up phases as well.
Applicant urges that “as detailed in the specification” the second volume is preferably not regulated by flow rate but only by pressure because it becomes possible to provide different pressures of extraction depending on the types of capsules.  Here applicant is to be remined that although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims.
Applicant urges that in Prefontaine’s figure 8 reference signs 802/806 do not disclose an increase in pressure until a pressure of extraction is achieved and that applicant’s figure 2 and Prefontaine’s figure 8 do not depict nearly identical profiles.  These urgings are not deemed persuasive.
 The vertical axis of Prefontaine’s graph is labeled “pressure”, as is in applicant’s figure 2 and clearly shows a second pressure increase which would result in a second water volume.  Further Prefontaine clearly discloses in paragraph [0125] that the pressure profiles “demonstrate a step function indicating where espresso brew process has transitioned to the extraction phase” and that the second water volume is controlled to start immediately and without flow interruption (fig. 8, 802/806) and is controlled to increase the water pressure until at least one pressure of extraction (pressure . . . may be achieved by . . . pressure provided by the pump) (paragraph [0119])   This is to say, and as specifically pointed out by the applicant, pressure and flow rate are related to one another and Prefontaine clearly discloses the pressure transition is controlled, “from the pre-brew”, i.e. a prewetting “phase to the extraction phase” by increasing the pressure from “value of P1 to an increased value of P2“.
It is not understood how an increase in pressure would not result in an increase the flow rate of a liquid or how an increase in flow rate would not result in an increase in pressure whilst the capsule would be closed, that is prior to extraction.  Regarding applicant’s urging that respective figures 2 and 8 do not depict nearly identical profiles it is readily apparent that line portion 33 in applicant’s figure 2 is an unsmoothed curve showing the same/similar pressure increase to an extraction phase as is Prefontaine (paragraph [0125] and fig. 8).
Applicant again appears to be urging that because Prefontaine discloses the use of a portafilter assembly would be non-analogous art.  This urging is not found persuasive.
In response to applicant's argument that Prefontaine is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Fond and Prefontaine are concerned with the quality extraction of beverage products from a beverage ingredient the quality of which extraction would be equally affected by controlling the prewetting/pressure parameters regardless of whether the beverage ingredients are contained in a capsule or a portafilter which is to say that the ordinarily skilled artisan would turn to all the literature concerning brewing parameters when looking to improve the quality of a brewed beverage.
Applicant urges that the skilled artisan would not have combined and/or modified the cited references to somehow arrive at the claimed invention with a reasonable expectation of success and that Fond discloses that in increase in pressure results in the tearing of the bottom of the capsule whilst Prefontaine does not disclose any such tearing. This urging is not deemed persuasive. 
Here again is appears applicant is urging non-analogous art and is referred to comments regarding such above.  It is also seen that applicant is expressing applicant’s mere opinion with respect to a reasonable chance of success.  Further, the issue at hand is not how the skilled artisan would have proceeded but how the ordinarily skilled artisan would have proceeded and here is a case of where it would have obvious for the ordinarily skilled artisan to try the methods of Prefontaine to improve the quality of a brewed beverage.  Further, Prefontaine was not brought to teach the tearing of the bottom of a capsule under an extraction pressure, but to teach the feeding of first and second water volumes as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        31 May 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792